        Case 1:19-cv-05622-VEC-JLC Document 35 Filed 08/06/20 Page 1 of 1


                                                                                                8/6/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
MICHAEL D. ANDREWS,                                           :
                                                              :   ORDER
                           Plaintiff,                         :
                                                              :   19-CV-5622 (VEC) (JLC)
                  - against -                                 :
                                                              :
THERESA GREEN, et al.,                                        :
                                                              :
                           Defendants.                        :
--------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held an initial conference in this pro se case today. As discussed, the parties

are directed to complete fact discovery by November 30, 2020. The Court will then hold a

status conference by telephone on December 2, 2020 at 11:00 a.m. to discuss the need for expert

discovery and to set a schedule for any motion practice. The parties should use the same call-in

number that they used for today’s conference. In the interim, if the parties believe it would be

helpful for the Court to assist in settlement discussions, they should write to the Court and

request that a telephonic settlement conference be scheduled.


        SO ORDERED.

Dated: August 6, 2020
       New York, New York




A copy of this Order has been
emailed and mailed to the following:
Michael D. Andrews
3569 Dekalb Ave.
Apt. 2D
Bronx, NY 10467
(347) 682-9751
mike33390D3a@gmail.com
